Citation Nr: 1820875	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  13-10 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a heart disability.

2. Entitlement to service connection for the residuals of a cerebrovascular accident (CVA) with right-sided residual neurological symptoms secondary to a heart disability.  


REPRESENTATION

Appellant represented by:	Charles Romo, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

B. Cohen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1977 to August 1980 and from June 1981 to April 1983.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the St. Petersburg, Florida Regional Office (RO).

In May 2016, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ). During the hearing and presently, the Veteran is represented by an experienced counsel who voiced a comprehensive knowledge of the central issue in this matter as to service connection; was aware of avenues of substantiation of the claims and who has submitted relevant evidence. Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A hearing transcript is in the record.

In August 2016, the Board reopened and remanded the appeal to the RO for additional action. There was substantial compliance with the Board's remand directives. See Stegal v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran's heart disability, to include atrial flutter, was not incurred in or caused by active service.

2. The Veteran's cerebrovascular accident with right-sided residual neurological symptoms was not caused by any service-connected disorder. 

CONCLUSIONS OF LAW

1. The criteria to establish service connection for a heart disability, to include atrial flutter have not been met. 38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).

2. The criteria to establish service connection for a cerebrovascular accident with right-sided residual neurological symptoms secondary to a heart disability, to include atrial flutter have not been met. 38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.310 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claims.VA issued two notices, dated June 2010 and November 2010, to the Veteran which informed him of the evidence generally needed to support his claims; what actions he needed to undertake; and how VA would assist him in developing his claims. The June 2010 and November 2010 notices were issued to the Veteran prior to the May 2011 rating decision. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claims. 38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that VA's duties to notify and to assist have been met.

II. Analysis

Service connection may be granted for a current disability arising from a disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1131 (2012). Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2017). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In his June 1981 pre-entrance medical history report, the Veteran answered in the negative as to whether he once had or currently had heart trouble, palpitation or pounding heart and pain or pressure in his chest. 

In the Veteran's June 1981 pre-entrance medical examination report, no heart abnormalities were noted. 

In his January 1983 pre-separation medical history report, the Veteran answered in the negative as to whether he once had or currently had heart trouble, palpitation or pounding heart and pain or pressure in his chest. The Veteran also indicated "I am in good health."

In the Veteran's January 1983 pre-separation medical examination report, no heart abnormalities were noted.

Service treatment records (STRs) indicate that the Veteran experienced a sinus arrhythmia with premature atrial contractions after his January 1983 pre-separation medical history report and medical examination, but before his April 1983 separation from service. A February 1983 STR indicated that the Veteran had a sinus arrhythmia with frequent premature atrial contractions. The service medical examiner indicated that "[e]xcept for its association with emotional stress, this has no significance." 

A March 1983 STR titled "electrocardiographic record" indicated that the Veteran had sinus arrhythmia with premature atrial contractions. However, it is not clear from the STR whether the Veteran underwent an electrocardiogram (EKG) in March 1983 because the results for the EKG were not indicated.

In September 1983, the Veteran underwent an EKG. The EKG results indicated that the Veteran's:

"[R]ate is 68 per minute and regular with a first degree AV block. This rhythm is interrupted frequently with mid nodal or main stem extrasystoles each of which is followed by an increase in the PR interval to 0.30 seconds. A rare PVC is noted as well as a rare nonconducted premature atrial contraction."

In September 1983, the Veteran was afforded a VA examination. The Veteran was diagnosed with a cardiac arrhythmia. The examiner indicated that the etiology was unknown. The examiner also indicated that the Veteran reported that he drank two to three beers per day at a rate of two to three times per week. It was also indicated that the Veteran did not heavily drink between October 1982 and January 1983.  

A May 2010 VA treatment record indicated that the Veteran was diagnosed with an atrial flutter. Although no etiological opinion was provided, the record indicated that the Veteran had not consumed alcohol for two years. However, another May 2010 VA treatment record noted the Veteran's "history of heavy alcohol drinking" and indicated that the Veteran reported he currently consumes one to two beers "every now and then."  

In January 2011, the Veteran was afforded a VA examination. The Veteran was diagnosed with an atrial flutter. The VA examiner opined that the Veteran's atrial flutter was not caused by the sinus arrhythmia that was noted in the Veteran's STRs because sinus arrhythmia is a benign rhythm disturbance. 

VA treatment records also indicated that between August 2016 and September 2016, the Veteran was admitted to the hospital for excessive alcohol consumption. 

A September 2016 VA treatment record indicated that the Veteran sought treatment, in relevant part, for atrial fibrillation. The record also indicated that the Veteran had a history of atrial flutter and alcohol dependence that was in remission. 

In July 2017, the Veteran was afforded another VA examination. The examiner opined that the Veteran's atrial flutter was not incurred or caused by service; rather it was caused by long term alcohol dependence. The examiner explained that from 1983 to 2010, approximately 27 years since service discharge, the Veteran's medical history was silent for sinus arrhythmia with premature atrial contractions; however, a 2009 VA psychiatric record indicated that the Veteran began drinking alcohol in his early teens and continued to do so during active service and until 2009. The examiner also explained that long term alcohol dependence is a risk factor for development of an atrial flutter.     

The Veteran has submitted several articles to support his contention that atrial flutter was incurred in or caused by his second period of active service.

A May 2012 internet article titled "Cardia Arrhythmia: Premature Atrial Contractions (PACs)" indicated that PACs can result from stress, alcohol, caffeine and nicotine intake. 

An April 2013 internet article titled "Atrial Arrhythmias" provided details such as the types of atrial arrhythmias, causes and risk factors, symptoms, diagnosis and treatment approaches. The article indicated that a "premature atrial contraction," which is what is noted in the Veteran's STRs, is common, benign and can be due to alcohol consumption. The article also indicated that an "atrial flutter" generally occurs in individuals who are 60 years of age or older with a heart disorder. However, the articles do not specifically address the Veteran's medical history (and certainly not to the extent as viewed by the medical examiners noted above) but also indicate that alcohol consumption is one of several risk factors for the development of the disorder in question. STRs and VA treatment records indicated the Veteran's history of alcohol dependence.    

A preponderance of the evidence is against a finding that the Veteran's atrial flutter was caused by service. The Veteran's STRs and VA treatment records indicated the Veteran's history of alcohol dependence. Two VA examiners opined that the Veteran's atrial flutter was not caused by service. Moreover, the July 2017 VA examiner opined that the Veteran's atrial flutter was caused by his long term alcohol dependence and for approximately 27 years since service discharge, the Veteran's medical history was silent for sinus arrhythmia with premature atrial contractions   Therefore, service connection is not warranted and the claim is denied.

Service connection shall be granted on a secondary basis under 38 C.F.R. § 3.310 where it is demonstrated that a service-connected disorder caused or aggravated a nonservice-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995). 

The Veteran also contends that his CVA with right-sided residual neurological symptoms was caused by his heart disability, to include atrial flutter.   

Based on the Board's finding in this decision that service connection is not warranted for the Veteran's heart disability, to include atrial flutter, the preponderance of the evidence is against the claim and secondary service connection is therefore not warranted for the Veteran's CVA with right-sided residual neurological symptoms. 

	
ORDER

Service connection for a heart disability, to include atrial flutter is denied.

Service connection for a cerebrovascular accident with right-sided residual neurological symptoms secondary to a heart disability is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


